NUMBER 13-06-00036-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG

____________________________________________________________

IN RE: GUIDANT CORPORATION, GUIDANT SALES CORPORATION,
GUIDANT PUERTO RICO SALES CORPORATION & CARDIAC
PACEMAKERS, INC.____________________________________________________________

On Petition for Writ of Mandamus

____________________________________________________________

MEMORANDUM OPINION


Before Chief Justice Valdez and Justices Rodriguez and Garza

Memorandum Opinion Per Curiam



	This mandamus proceeding concerns an agreed confidentiality order entered in
December 2005 that governed the handling of discovery materials in the underlying
proceeding.  On January 13, 2006, the trial court struck the stipulated protective order and
the agreement to comply with the order.  On January 19, 2006, relators, Guidant
Corporation, Guidant Sales Corporation, and Guidant Puerto Rico Sales Corporation and
Cardiac Pacemakers, Inc., filed a petition for writ of mandamus and a motion for
emergency temporary relief challenging the trial court's January 13 order.  In a per curiam
order, on January 19, 2006, this Court granted the requested emergency relief, stayed the
trial court's January 13 order, and requested a response from the real parties in interest,
Louis E. Motal and Beatrice O. Hinojosa.
	Between January 24, 2006 and March 6, 2008, the parties filed twenty-one joint
motions to stay the proceeding pending the parties' efforts to mutually resolve the issues
raised in relators' petition for writ of mandamus.  In each motion, relators and real parties
in interest asked this Court to postpone our request for a response and to refrain from
considering the merits of this mandamus action until the date specified in the motion.  They
did not ask us to otherwise modify our January 19 order.  In each motion, the parties also
informed the Court that they have entered into an agreement to attempt to resolve the
issue of confidentiality protections for discovery materials in the underlying
proceeding--the same issues raised in relators' petition for writ of mandamus.
	On September 2, 2008, relators filed their twenty-second joint motion to stay the
proceeding asking this Court to again postpone our request for a response and to again
stay our consideration of the petition for writ of mandamus this time until March 9, 2009. 
After more than two and one-half years during which time this case has become long over-due, we decline to do so.  We recognize and commend the efforts of the parties to work
toward a resolution of this matter.  At the same time, based on  those efforts, we conclude
that the filing of the mandamus is premature.  Therefore, we dismiss relators' petition for
writ of mandamus as premature, without prejudice to any parties' rights and without
prejudice to refiling a petition utilizing records prepared in this cause.  Additionally, we lift
the stay imposed on January 19, 2006, and, based on the numerous agreed motions filed
in this matter, presume that the parties will reach an agreement that the trial court will grant
below.  See Tex. R. App. P. 52.8(a).
	Moreover, relators' twenty-second joint motion to stay the proceeding is denied as
moot.
									PER CURIAM
Memorandum Opinion delivered and 
filed this 15th day of September, 2008.